Citation Nr: 0320958	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES


1.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased initial evaluation for 
residuals of a partial medial meniscectomy of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1976, February to May 1979, February to July 1991 and from 
July 1991 to January 1992.  The record reflects that the 
veteran served in the Persian Gulf in Operation Desert 
Shield/Storm from July 28, 1991 to August 20, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in May 1996, the RO granted service 
connection for residuals of a partial medial meniscectomy of 
the left knee and assigned a 10 percent evaluation.  The 
veteran filed a timely appeal for a higher rating.  By a 
rating decision dated in September 1998, the RO granted a 
separate 10 percent evaluation for degenerative joint disease 
of the left knee.

In an August 1999 rating decision, the RO denied service 
connection for fatigue as due to an undiagnosed illness and 
PTSD.

The Board notes that in a May 2000 substantive appeal (Form 
9), the veteran requested a hearing before a Veterans Law 
Judge.  In a subsequent March 3003 statement, the veteran 
cancelled his request for a hearing before a Veterans Law 
Judge.

The Board also notes that in a May 2000 rating decision, the 
RO denied service connection for high blood pressure and 
elevated cholesterol.  The veteran filed a timely notice of 
disagreement (NOD) in June 2000.  However, in a July 2000 
statement, the veteran reported that he was withdrawing his 
NOD with respect to the issues of service connection for high 
blood pressure and elevated cholesterol. 

The issues of entitlement to service connection for PTSD, 
increased initial evaluations for residuals of a partial 
medial meniscectomy of the left knee, and increased initial 
evaluations of degenerative joint disease of the left knee 
will be considered in the REMAND following the ORDER section 
below.


FINDING OF FACT

The veteran's fatigue has been attributable to sleep 
deprivation, not with undiagnosed illness, and this is not 
associated with service, to include his service in the 
Persian Gulf.


CONCLUSION OF LAW

The criteria to establish service connection on either a 
direct basis, or due to undiagnosed illness, for a disability 
manifested by fatigue have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The RO sent 
the veteran a letter in March 2001 in which he was notified 
of the VCAA, the types of evidence he needed to submit, and 
the development the VA would undertake.  Also, the record 
shows that the appellant was advised of the type of evidence 
required to support his service connection claim based on his 
Persian Gulf War service in other development letters, such 
as the one sent to him by the RO in April 1999.  This letter 
specifically advised him of the type of medical and non-
medical evidence needed to substantiate his claim.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service treatment records.  The appellant has 
not indicated that there is any additional evidence that 
could be obtained.  Additionally, the record contains a VA 
clinical opinion as to the etiology of the disability at 
issue.  Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letter sent to the appellant in 
March 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, although the letter requested a response 
within 60 days, the appellant was also expressly notified 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
The case was not decided before the one-year period has 
expired, so the veteran has had ample opportunity to submit 
additional evidence.

B. Factual Background

The veteran's service medical records were negative for any 
findings, treatment, or diagnoses of a disability manifested 
by fatigue.  

The veteran filed a claim for service connection for fatigue 
as due to an undiagnosed illness in April 1999.  

The veteran was scheduled for a VA Persian Gulf War 
examination in June 1999.  The examiner stated that a VA 
respiratory examination and a VA general medical examination 
revealed details of the examination.  The examiner did note 
that a decreased energy level for over a year was not 
attributed to a known, clearly defined diagnosis.  


At a VA respiratory examination in June 1999, the veteran 
complained of daytime drowsiness which he attributed to 
medication that he was taking.  He stated that he required a 
15-20 minute nap at work for the past year.  The diagnosis 
was excessive snoring with daytime drowsiness.  The examiner 
noted that this could be consistent with a diagnosis of 
obstructive sleep apnea, although this diagnosis had never 
been made on this veteran.

At a VA general medical examination in June1999, the veteran 
reported that his energy level had been low for over a year, 
but he worked 40 hours per week.  

The veteran testified at a RO hearing in June 2000 that he 
served in Saudi Arabia for about 30 days in troop support and 
then was assigned as a casualty assistance officer around 
February 1991.  He served as a casualty assistance officer 
until he was released from active duty.  He testified that he 
experienced fatigue shortly after discharge from service and 
that he has to take 20 to 30 minute naps.  

The veteran underwent a Persian Gulf War examination in April 
2001 in which he complained of chronic fatigue.  In 
particular, he stated that he was sluggish on awakening with 
some daytime somnolence, and occasional naps during the day.  
He has been involved in shift work at the plant where he is 
employed.  Currently, he was working day times.  He usually 
went to bed at 10:00, taking approximately 30 minutes to fall 
asleep.  He awakens after a maximum of four hours and then 
falls back to sleep in 10-15 minutes.  He reported that this 
usually happens twice per night.  He has nocturia once per 
night.  He will get up at 5:00 a.m. almost every day which 
gives him a maximum of 6 hours of sleep per night.  He denied 
sleep apnea although the examiner noted that he was a snorer.  
The impression was mild chronic fatigue most likely secondary 
to sleep deprivation.  The examiner felt that the majority of 
the veteran's symptoms and findings are consistent with his 
age and history of depression and that there were no 
glaringly unknown conditions noted during the examination.  


C.  Pertinent Law and Regulations: Service Connection

Service connection - in general

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For example, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  Section 202(a) also 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster 
of signs or symptoms.  

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed.Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multisymptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed.Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the appellant's 
claims were pending on March 1, 2002, and thus, the new law 
applies.  As the law is more favorable to the veteran (i.e., 
it provides compensation for additional 
symptoms/disabilities), the Board's decision to proceed in 
adjudicating these claims does not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Furthermore, the RO considered the new law in the April 2002 
supplemental statement of the case, so the veteran and his 
representative had notice of this change in law and an 
opportunity to submit evidence and argument pertaining to the 
new law.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 
Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(3).  A disability is considered chronic 
if it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed.Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorder regardless of 
his Persian Gulf service.  

D. Service Connection for Fatigue

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
theater of operations.  His personnel records show that he 
served in Saudi Arabia from July 28, 1991, to August 20, 
1991, January to May 1991, and he was awarded the Southwest 
Asia Service Medal.  Therefore, he had active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

The veteran maintains that he is entitled to service 
connection for a chronic disability manifested by impaired 
fatigue due to an undiagnosed illness.  The Board notes that 
the veteran's contentions regarding the etiology of the 
claimed condition are not competent evidence.  He is 
competent to state that he experiences symptoms such as 
fatigue.  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.

Fatigue is expressly listed in 38 C.F.R. § 3.317(b) as a sign 
or symptom of undiagnosed illness.  However, the 
preponderance of the evidence indicates that there is a known 
cause for this symptom.  Although the June 1999 VA examiner 
indicated that the veteran's decreased energy level for over 
a year was not attributed to a known, clearly defined 
diagnosis, it was concluded that the veteran's complaints 
could be consistent with obstructive sleep apnea.  Thus, the 
examiner did attempt to provide a diagnosis for the veteran's 
complaints.  More importantly, however, the April 2001 VA 
examiner attributed the veteran's complaints of chronic 
fatigue secondary to his sleep deprivation. It was stated 
that the veteran's symptoms were consistent with his age and 
history of depression and that there were no glaringly 
unknown conditions noted during the examination.  In making 
this determination, the April 2001 examiner provided a 
discussion of the veteran's current employment status and his 
current family situation.  The examiner's conclusion was 
based on a review of the personal events affecting the 
veteran as well as a thorough physical examination.  
Accordingly, the examiner provided an explanation for the 
veteran's symptoms.  As the disability at issue has an 
established cause, it does not constitute an undiagnosed 
illness due to the veteran's Gulf War service.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  The Board notes a 
diagnosis of chronic fatigue syndrome has not been made.  
Direct service connection is considered below.  

Furthermore, there are no objective indications of 
disability.  38 C.F.R. § 3.317(a)(2).  The appellant has not 
submitted any lay statements attesting to the claimed facts.  
The VA and private treatment records show no consistent 
complaints of fatigue.  There are no medical "signs" of 
disability that have been observed and verified by a 
physician, and there are no non-medical indicators capable of 
independent verification.  

As for service connection on a direct basis, that must be 
denied on the basis that there is no relationship between the 
veteran's complaints of fatigue, his sleep deprivation, etc., 
and his military service.  The veteran's service medical 
records show no complaints or findings pertaining to loss of 
energy or fatigue.  The first complaints of fatigue were made 
long after his active military service had concluded.  No 
medical professional has concluded the veteran's complaints 
or conditions are in any way related to his military service.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
disability manifested by fatigue, including as a result of an 
undiagnosed illness.  


ORDER

Service connection for a disability manifested by fatigue, to 
include as due to undiagnosed illness, is denied.


REMAND

The veteran's claims for service connection for PTSD and 
increased initial evaluations for degenerative joint disease 
of the left knee and residuals of a partial medial 
meniscectomy of the left knee warrant further development by 
the RO.  

PTSD

With regard to the PTSD claim, the Board notes that the 
veteran has stated that he has PTSD as result of his duty 
during Desert Storm and after.  He reported that he was a 
casualty assistance officer/next of kin notification officer 
and that he provided at least 7 notifications during Desert 
Storm and another 2 after the war with one of them a burial.  
The veteran's DD-214 and service personnel records do not 
confirm that the veteran served in such a capacity.  The 
veteran's personnel records show his duty MOS as 01A00 with 
principal duty described as "Asst Plans Off."  The RO 
should contact the National Personnel Records Center (NPRC) 
and attempt to determine whether such descriptions are 
consistent with the veteran's claimed duty of casualty 
assistance officer/next of kin notification officer.   

The veteran has undergone two VA psychiatric examinations 
with each examiner offering a different opinion.  At a June 
1999 VA examination, the veteran stated that he had seen 
pictures, some graphic, of dead and injured soldiers.  The 
diagnosis was PTSD.  At a December 1999 VA examination, the 
veteran reported the same facts, and that examiner stated 
that it did not appear that the veteran experienced any 
events that could be considered traumas under DSM-IV criteria 
for PTSD.  The examiner concluded that the veteran did not 
meet the criteria for PTSD.  Additionally, various private 
psychiatric treatment reports show diagnosis of PTSD, but 
only describe marital and personal problems, including severe 
financial difficulties, that have contributed to the 
veteran's feelings of depression and anxiety.  No mention is 
made of his military service or its relationship to the 
diagnosed PTSD.  Accordingly, the Board finds that further VA 
examination is necessary to determine whether the stressor(s) 
claimed by the veteran are, indeed, sufficient to cause PTSD.

Left knee

Although the RO sent a VCAA notification letter to the 
veteran in March 2001, as discussed above, that letter only 
discussed what was needed to substantiate a service 
connection claim; it did not discuss the claim for a higher 
rating.  The Board will remand these claims to ensure full 
and complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been such compliance when the RO at 
no time sent a VCAA letter to the appellant notifying him of 
what was needed to substantiate the claims, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner.  Pursuant to authority 
granted by granted by 38 C.F.R. § 19.9(a)(2), the Board 
attempted to corrected this procedural deficiency by sending 
the appellant a VCAA notification letter in May 2003.  That 
regulation was recently invalidated, in part, by the Federal 
Circuit.  See Disabled American Veterans, supra.  

For these reasons, the Board is constrained to remand these 
claims for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Moreover, the medical evidence of record is inadequate to 
properly evaluate the veteran's disorder.  The veteran 
underwent VA examinations in May 1997 and in March 1998 for 
evaluation of his left knee.  The veteran should be 
reexamined because the current status of his left knee 
disorder is not known.  

Accordingly, these claims are REMANDED for the following:

1.  With respect to the left knee claims, 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  


2.  Contact the National Personnel 
Records Center and attempt to determine 
in what capacity the veteran served 
during the Persian Gulf War.  The 
veteran's personnel records show his MOS 
as 01A00 with principal duty described as 
"Asst Plans Off."  If the veteran's 
duty cannot be determined or confirmed, 
the RO should indicate such in the claims 
folder.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
It is imperative that the claims folders 
be provided to and reviewed by the VA 
psychiatrist so that any opinion offered 
is a fully informed one.  The report of 
the examination must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record. 

If PTSD is diagnosed, the examiner should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis.  
The examiner must further comment upon 
the link between the current 
symptomatology and one or more of the 
verified in-service stressors.  

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his left knee 
disability.  The examiner should review 
the entire claims folder prior to the 
examination.  The examiner should report 
whether there is any instability or 
lateral subluxation in the left knee.  
The examiner should note whether any such 
instability or lateral subluxation is 
mild, moderate, or severe.  The examiner 
should also report the range of motion of 
the left knee in degrees, and note 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, or incoordination 
associated with the disability.  Reasons 
and bases for all opinions expressed 
should be provided.  The rationale for 
all opinions expressed should be 
explained.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, if it does not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
regard to the left knee, the RO should 
take into consideration the applicability 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



